DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Upon further consideration, the restriction requirement of 9/21/2020 has been withdrawn, and all claims directed to the previously non-elected invention have been rejoined and examined on the merits.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Mueller on 9/1/2021.
The application has been amended as follows:
Claim 2:
In line 2, “both” has been amended to recite --two--.
Claim 4:
In line 3, --each of-- has been added between “first end of” and “the at least”.
Claim 18:
In line 2, “both” has been amended to recite --two--.
Claim 20:
In line 3, --and the second member-- has been omitted.
Claim 23:
In line 2, --and-- has been added between “one opening” and “drilling the mating second member”.
Claim 24:
In line 2, “a plurality” has been amended to recite --the plurality--.
Claim 25:
In line 2, “a mating second member” has been amended to recite --the mating second member--.
In line 2, “a plurality” has been amended to recite --the plurality--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art generally fails to disclose or teach a method as claimed, particularly comprising positioning the first and second members using a plurality of determinate assembly features integrally formed on the first and second members to align the at least one first opening and the at least one second opening within a predetermined tolerance limit; wherein the predetermined tolerance limit is less than a difference between the chamfer diameter and the second diameter.
In addition to previously the cited references, U.S. PGPub 2020/0400171 discloses an aircraft assembly comprising parts with fastener holes chamfered on one or two ends. U.S. PGPub 2020/0191182 discloses aligning parts using temporary threaded fasteners through secondary holes. U.S. PGPub 2005/0288890 discloses a method for determining tolerances between mating parts, such as plates having holes and mating protrusions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew P Travers/             Primary Examiner, Art Unit 3726